DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s amendments and remarks filed on 12/21/2020.
Claims 1-15 and 20-24 are pending.
Claims 1, 15 and 20 are independent. 



Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. Applicant argues   Examiner respectfully disagrees with applicant on defining the motor accommodating space by limiting the housing of 11, 53 and joint 55.  The claim does not clearly define the motor accommodating space.  The examiner is interpreting the area or the complete housing (21 and 65) for accommodating the motor in Swanke as the “motor accommodating space” and the spacers 73 and 75 is for increasing or decreasing that area which is the overall housing.  Spacers 73 and 75 can be adjusted to accommodate the overall size which will affect the area.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9-15, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanke et al. (US 3,371,236).

Re claim 1, Swanke teaches (Figures 1-6) a method for producing a control device for mechanically controlling a component (col 1 lines 25-27),
the control device having a device housing (case 11 and 53, col 1 lines 52-54) including a motor accommodating space (Fig. 1) for receiving one of a plurality of electric motors (motor col 1 lines 55-60), the method comprising:
selecting an electric motor from plurality of electric motors (col 2 lines 25-37), wherein the plurality of electric motors respectively include a motor housing having a stator (49, col 1 lines 70-72) and a rotor (51, col 1 lines 70-72)  including a rotor shaft (45, col 1 lines 68-69), and wherein each of the plurality of electric motors has a different respective axial motor lengths (col 2 lines 25-37) and have a same respective radial motor cross sections (col 2 lines 25-37); and
adapting the motor accommodating space to the selected electric motor via adjusting an axial length of the motor accommodating space to correspond to respective axial motor length of the selected electric motor (col 2 lines 45-49).
Swanke does not explicitly teach exactly selecting the electric motor from the plurality of electric motors, wherein each of the plurality of electric motors has a different respective axial motor lengths and have a same respective radial motor cross sections; and

Swanke in general discloses that the axial length is adjustable by inserting spacers 73 and 75.  It would be obvious to use any size of spacer to adjust the axial length of the motor.  Column 2 lines 30 to 33 and lines 45 to 47 disclose that the assembly merely requires that a spacer of a dimension to accommodate the difference in the length of the stack be inserted; and with the design of the spacer 73, the housing is adaptable to various size motors.
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify the system of Swanke to accommodate various motors by changing the spacer sizes (see Swanke; col 2 lines 45-47).

Re claim 7, Swanke teaches the method according to claim 1, wherein adapting the motor accommodating space includes selecting a spacer element (73 and 75) suitable for the selected electric motor (col 2 lines 25-37), from a plurality of spacer elements each having a different axial extent (col 2 lines 25-37); and an axial distance between an axial inner side of the device housing (Fig. 1) axially limiting the motor accommodating space and an axial outer side of the motor housing facing the axial inner side of the device housing to increase or decrease the axial length of the motor accommodating space based on the respective axial motor length of the selected electric motor via inserting the selected spacer element into the motor accommodating space (col 2 lines 25-37 and 45-49).

Re claim 9, Swanke teaches the method according to claim 7, further comprising structuring the device housing (11 and 53), prior to adapting the motor accommodating space (col 1 lines 50-67), such that the motor accommodating space is sized receive a respective one of the plurality of electric motors having (col 2 lines 25-37 and 45-49).

Re claim 10, Swanke teaches the method according to claim 9, wherein adapting the motor accommodating space further includes selecting no spacer element and inserting no spacer element into the motor accommodating space when the respective one of the plurality of electric motors having the largest respective axial motor length is selected (col 2 lines 25-37 and 45-49; Swanke mentions if a motor with a shorter lamination stack is to be used, then the assembly merely requires that a spacer of a dimension to accommodate the difference in the length be used.  Broadest reasonable interpretation, Swanke adapts the space of the motor and it could be adapted to where no spacer is needed).

Re claim 11, Swanke teaches the method according to claim 1, wherein adapting the motor accommodating space includes changing an axial insertion depth of the selected electric motor to adjust the axial length of the motor accommodating space based on the respective axial motor length of the selected electric motor via shortening an axial height of an axial stop (75, col 2 lines 33-37)to a desired axial height suitable for the selected electric motor (col 2 lines 25-37 and 45-49), and wherein the axial stop is arranged in the motor accommodating space, is integrally disposed on the device housing (77, col 2 lines 33-37; “adaptable for all of the various size motors”) and supports a rear end of the motor housing in the motor accommodating space at an axial distance from an axial inner side of the device housing axially limiting the motor accommodating space (col 2 lines 25-37 and 45-49).

Re claim 12, Swanke teaches the method according to claim 11, further comprising structuring the axial stop, prior to adapting the motor accommodating space (75, col 2 lines 33-37; “adaptable for all of the various size motors”), such that the axial height of the axial stop, is configured for a respective one of the plurality of electric motors having smallest respective axial (col 2 lines 25-37 and 45-49).

Re claim 13, Swanke teaches the method according to claim 12, wherein adapting the motor accommodating space further includes not shortening the axial height of the axial stop when the respective one of the plurality of electric motors having the smallest respective axial motor length is selected (col 2 lines 25-37 and 45-49; Swanke mentions if a motor with a shorter lamination stack is to be used, then the assembly merely requires a dimension to accommodate the difference in the length be used).

Re claim 14, Swanke teaches the method according to claim 11, wherein shortening the axial height of the axial stop includes completely removing the axial stop (75, col 2 lines 33-37) when a respective one of the plurality of electric motors having the largest respective axial motor length is selected (col 2 lines 25-37 and 45-49).

Re claim 24, Swanke teaches the method according to claim 11, wherein shortening the axial height of the axial stop includes removing at least a portion of the axial stop via material-removing machining the axial stop (col 2 lines 25-37 and 45-49; the accommodating space directly correlates to the spacer 75 and the size is correlated to the size of the motor and accommodating space. Swanke mentions if a motor with a shorter lamination stack is to be used, then the assembly merely requires that a spacer of a dimension to accommodate the difference in the length be used.  Broadest reasonable interpretation, Swanke adapts the space of the motor and it could be adapted to where no spacer or axial stop is needed ).



Claims 2-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanke et al. (US 3,371,236) as applied to claim 2 above, and further in view of Takei et al. (US 2015/0236573).

Re claim 2, Swanke teaches the method according to claim 1, but fails to explicitly teach wherein adapting the motor accommodating space includes i) selecting a cover from a plurality of covers, configured to close the device housing and axially limit the motor accommodating space such that the axial length of the motor accommodating space corresponds to the respective axial motor length of the selected electric motor when the selected cover is installed, on the device housing and ii) installing the selected cover on the device housing to adjust the axial length of the motor accommodating space; and wherein each of the plurality of covers define a different axial length for the motor accommodating space when installed.
Takei teaches (Figure 1-2) wherein adapting the motor accommodating space includes i) selecting a cover (82) from a plurality of covers (para 30), configured to close the device housing and axially limit the motor accommodating space such that the axial length of the motor accommodating space corresponds to the respective axial motor length of the selected electric motor when the selected cover is installed (para 30; axial direction can be reduced), on the device housing and ii) installing the selected cover on the device housing to adjust the axial length of the motor accommodating space; and wherein each of the plurality of covers define a different axial length for the motor accommodating space when installed (para 30).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify the housing and cover of Swanke with the housing of Takei to reduce the axial direction (see Takei; para 30).

Re claim 3, Swanke in view of Takei teaches the method according to claim 2, wherein the device housing (see Takei; Fig. 2; 81 para 30) is compatible with each of the plurality of covers and each of the plurality of electric motors (see Takei; Fig. 2; 81 para 30).

Re claim 6, Swanke in view of Takei teaches the method according to one of claims 2, further comprising structuring the device housing (see Takei; Fig. 2; 81 para 30), prior to adapting the motor accommodating space, such that the axial length of the motor accommodating space defined by the device housing corresponding to a respective one of the plurality of electric motors having the shortest respective axial motor length (see Takei; Fig. 2; 81 para 30).


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanke et al. (US 3,371,236) in view of Takei et al. (US 2015/0236573) as applied to claim 2 above, and further in view of Ruotsalainen (US 2002/0179233).

Re claim 4, Swanke in view of Takei teaches the method according to claim 2, but fails to explicitly teach wherein installing the selected cover on the device housing includes welding the selected cover to the device housing, wherein the device housing is plastic and the cover is plastic.
Ruotsalainen teaches (Figure 1) wherein installing the selected cover on the device housing includes welding the selected cover to the device housing (para 25; the housing part 14 and housing part 12 are welded together), wherein the device housing is plastic, and the cover is plastic (para 24; discloses that each part are thermoplastic polymer).
(see Ruotsalainen; para 2).


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanke et al. (US 3,371,236) in view of Takei et al. (US 2015/0236573) as applied to claim 2 above, and further in view of Skofljanec (US 2004/0195928).

Re claim 5, Swanke in view of Takei teaches the method according to claim 2, but fails to explicitly teach wherein installing the selected cover on the device housing includes coupling the cover to the device housing with a crimped connection, wherein the device housing is one of metal and plastic, and the cover is metal.
Skofljanec teaches (Figure 1) wherein installing the selected cover on the device housing includes coupling the cover (28, para 73) to the device housing (26) with a crimped connection (para 28; discloses the connection is crimped), wherein the device housing is one of metal and plastic (para 50), and the cover is metal (para 49; discloses the cover to be metal).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify the housing and cover of Swanke with the housing of Takei further with the housing of Skofljanec to produce an inexpensive system (see Skofljanec; para 14 and 49).


8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanke et al. (US 3,371,236) as applied to claim 7 above, and further in view of Hellwig (US 2015/0128499).

Re claim 8, Swanke teaches the method according to claim 7, but fails to explicitly teach wherein the selected spacer element is one of a spring and a sleeve.
Hellwig teaches (Figure 1) wherein the selected spacer element (14 and 15) is one of a spring and a sleeve (para 23 discloses the spacer being a sleeve and spring).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify the partition wall of Swanke with the spacer sleeve of Hellwig to improve variable component parts (see Hellwig; para 8).


Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art  in view of Swanke et al. (US 3,371,236).

Re claim 15, AAPA teaches a control device for mechanically controlling a component (para 3), comprising:
a device housing (para 3) defining a motor accommodating space (Fig. 1), but fails to explicitly teach
an electric motor arranged within the motor accommodating space, the motor including a motor housing having a rotor, and a stator disposed therein, the rotor including a rotor shaft on a front side of the motor housing, wherein the motor housing defines an axial motor length extending from the front side to a rear side of the motor housing facing an axial inner surface of the device housing; 
at least one of an axial stop and a spacer element disposed within the device housing and limiting an axial length of the motor accommodating space, the at least one of the axial stop and the spacer 
wherein the axial length of the motor accommodating space is adjustable to correspond to the axial motor length of the motor via at least one of i) exchanging the spacer element for a different spacer element having a different axial dimension and ii) reducing an axial dimension of the axial stop such that a different electric motor having a different axial motor length is insertable into the motor accommodating space.
AAPA in view of Swanke does not explicitly teach exactly wherein the axial distance is adjustable via at least one of i) exchanging the spacer element for a different spacer element and ii) processing the axial stop such that a different electric motor having a different axial motor length is insertable into the motor accommodating space.
Swanke teaches (Figure 1-6) an electric motor arranged within the motor accommodating space (Fig. 1);
the motor including a motor housing having a rotor (51, col 1 lines 70-72), and a stator disposed therein, (49, col 1 lines 70-72), the rotor including a rotor shaft (45, col 1 lines 68-69) on a front side of the motor housing, wherein the motor housing defines an axial motor length extending from the front side to a rear side of the motor housing facing an axial inner surface of the device housing (col 2 lines 25-37); 
at least one of an axial stop and a spacer element disposed within the device housing and limiting an axial length of the motor accommodating space, the at least one of the axial stop and the spacer element disposed between the rear side of the motor housing and the axial inner surface of the device housing such that the electric motor is supported within the motor accommodating space via the at least one of the axial stop and the spacer element (73 and 75); and
wherein the axial length of the motor accommodating space is adjustable to correspond to the axial motor length of the motor via at least one of i) exchanging the spacer element for a different spacer (col 2 lines 25-37).
AAPA in view of Swanke does not explicitly teach exactly wherein the axial length of the motor accommodating space is adjustable to correspond to the axial motor length of the motor via at least one of i) exchanging the spacer element for a different spacer element having a different axial dimension and ii) reducing an axial dimension of the axial stop such that a different electric motor having a different axial motor length is insertable into the motor accommodating space. 
Swanke in general discloses that the axial length is adjustable by inserting spacers 73 and 75.  It would be obvious to use any size of spacer to adjust the axial length of the motor.  Column 2 lines 30 to 33 and lines 45 to 47 disclose that the assembly merely requires that a spacer of a dimension to accommodate the difference in the length of the stack be inserted; and with the design of the spacer 73, the housing is adaptable to various size motors.
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify the system of AAPA with the system of Swanke to accommodate various motors by changing the spacer sizes (see Swanke; col 2 lines 45-47).



Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art in view of Swanke et al. (US 3,371,236) in view of Huijuan Huang (JP 201219219).

Re claim 20, AAPA teaches a control device for mechanically controlling a component (para 3), comprising
(para 3) at least partially defining a motor accommodating space (para 3), but fails to explicitly teach configured to receive an electric motor including a motor housing having an axial side wall;
at least one of an intergral axial stop and an exchangeable spacer element structured and arranged within the device housing to axially support the electric motor via contacting the axial side wall of the motor housing such that the axial side wall of the motor housing is disposed an adjustable axial distance from the axial side wall of the device housing when the electric motor is arranged within the motor accommodating space such that the axial side wall of the motor housing faces the axial side wall of the device housing, 
wherein the motor accommodating space has a radial cross section complimentary to a radial cross section of the motor housing; and
wherein the adjustable axial distance is adjustable based on an axial motor length of the electric motor such that the electric motor is fittingly arranged within the device housing when received in the motor accommodating space and the common cover closes the motor accommodating space via at least one of i) exchanging the spacer element for a different spacer element and ii) removing a portion of the axial stop.
wherein the adjustable axial distance is adjustable such that the electric motor can be fittingly arranged within the device housing when received in the motor accommodating space via at least one of i) exchanging the spacer element for a different spacer element and ii) processing the axial stop.
Swanke teaches (Figure 1-6) configured to receive an electric motor (motor col 1 lines 55-60) including a motor housing having an axial side wall (Fig. 1);
at least one of an intergral axial stop and an exchangeable spacer element (73 and 75; “the accommodating space directly correlates to the spacer 75 and the size is correlated to the size of the motor and accommodating space. Swanke mentions if a motor with a shorter lamination stack is to be used, then the assembly merely requires that a spacer of a dimension to accommodate the difference in the length be used.  Broadest reasonable interpretation, Swanke adapts the space of the motor and it could be adapted to where no spacer or axial stop is needed”) structured and arranged within the device housing to axially support the electric motor via contacting the axial side wall of the motor housing such that the axial side wall of the motor housing is disposed an adjustable axial distance from the axial side wall of the device housing when the electric motor is arranged within the motor accommodating space such that the axial side wall of the motor housing faces the axial side wall of the device housing (col 2 lines 25-37), 
wherein the motor accommodating space has a radial cross section complimentary to a radial cross section of the motor housing (col 2 lines 25-37); and
wherein the adjustable axial distance is adjustable based on an axial motor length of the electric motor such that the electric motor is fittingly arranged within the device housing when received in the motor accommodating space and the common cover closes the motor accommodating space via at least one of i) exchanging the spacer element for a different spacer element and ii) processing the axial stop.
wherein the adjustable axial distance is adjustable such that the electric motor can be fittingly arranged within the device housing when received in the motor accommodating space via at least one of i) exchanging the spacer element (col 2 lines 25-37 and 45-49) for a different spacer element and ii) removing a portion of the axial stop (col 2 lines 25-37 and 45-49).
AAPA in view of Swanke does not explicitly teach exactly wherein the adjustable axial distance is adjustable such that the electric motor is fittingly arranged within the device housing when received in the motor accommodating space via at least one of i) exchanging the spacer element for a different spacer element and ii) removing a portion of the axial stop;

Swanke in general discloses that the axial length is adjustable by inserting spacers 73 and 75.  It would be obvious to use any size of spacer to adjust the axial length of the motor.  Column 2 lines 30 to 33 and lines 45 to 47 disclose that the assembly merely requires that a spacer of a dimension to accommodate the difference in the length of the stack be inserted; and with the design of the spacer 73, the housing is adaptable to various size motors.
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify the system of AAPA with the system of Swanke to accommodate various motors by changing the spacer sizes (see Swanke; col 2 lines 45-47).
Huijuan teaches a common cover (abstract) coupled to the device housing (abstract), the common cover disposed opposite the axial side wall closing the device housing such that the motor accommodating space is defined axially between the axial side wall and the common cover (abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify the system of AAPA with the system of Swanke further with the system of Huijuan to provide an adjustable cover that is simplified and the applicability of motor seat can be enhanced (see Huijuan; abstract).

Re claim 21, AAPA in view of Swanke in view of Huijuan teaches the method according to claim 1, further comprising installing a common cover on the device housing regardless of which one of the plurality of electric motors is selected (see Swanke; col 2 lines 45-49), the common cover (see Yamaguchi; 13) closing the device housing and axially limiting the motor accommodating space (see Yamaguchi; para 12; the thickness of the cover limit the axial length in combination with the adjustable spacer of Swanke); and
wherein adapting the motor accommodating space includes adjusting an axial insertion depth of the motor accommodating space based on the respective axial motor length of the selected motor such that the selected electric motor is fittingly arranged in the device housing when the selected electric motor is received in the motor accommodating space and the common cover is installed (see Swanke; col 2 lines 25-37 and 45-49).



Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanke et al. (US 3,371,236) as applied to claim 7 above, and further in view of Huijuan Huang (JP 201219219).

Re claim 22, Swanke teaches the method according to claim 7, 
wherein the selected spacer element inserted into the motor accommodating space has an axial length complimentary to the respective axial motor length of the selected electric motor such that a total axial length of the selected spacer element and the selected electric motor corresponds to the common axial length of the motor accommodating space (see Swanke; col 2 lines 25-37 and 45-49), but fails to explicitly teach further comprising installing a common cover on the device housing regardless of which one of the plurality of electric motors is selected, the common cover closing the device housing and axially limiting the motor accommodating space to a common axial length; and 
wherein the selected spacer element inserted into the motor accommodating space has an axial length complimentary to the respective axial motor length of the selected electric motor such that a total axial 
Huijuan teaches further comprising installing a common cover (abstract) on the device housing regardless of which one of the plurality of electric motors is selected (abstract), the common cover (abstract) closing the device housing and axially limiting the motor accommodating space to a common axial length (abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify the system of Swanke with the system of Huijuan to provide an adjustable cover that is simplified and the applicability of motor seat can be enhanced (see Huijuan; abstract).

Re claim 23, Swanke teaches the method according to claim 11, wherein the desired axial height of the axial stop (“the accommodating space directly correlates to the spacer 75 and the size is correlated to the size of the motor and accommodating space. Swanke mentions if a motor with a shorter lamination stack is to be used, then the assembly merely requires that a spacer of a dimension to accommodate the difference in the length be used.  Broadest reasonable interpretation, Swanke adapts the space of the motor and it could be adapted to where no spacer or axial stop is needed”) is complimentary to the respective axial motor length of the selected electric motor such that a total axial length of the axial stop and the selected electric motor corresponds to the common axial length of the motor accommodating space (see Swanke; col 2 lines 25-37 and 45-49), but fails to explicitly teach further comprising installing a common cover on the device housing regardless of which one of the plurality of electric motors is selected, the common cover closing the device housing and axially limiting the motor accommodating space to a common axial length.
(abstract) on the device housing regardless of which one of the plurality of electric motors is selected (abstract), the common cover closing the device housing and axially limiting the motor accommodating space to a common axial length (abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify the system of Swanke with the system of Huijuan to provide an adjustable cover that is simplified and the applicability of motor seat can be enhanced (see Huijuan; abstract).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396.  The examiner can normally be reached on Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846